Citation Nr: 0732951	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-11 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
arteriosclerotic heart disease with hypertension and history 
of myocardial infarction and angina.

2.  Entitlement to a rating in excess of 60 percent for a low 
back disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a coronary artery bypass graft scar.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957, and from November 1957 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  a rating decision dated in November 2004 (on 
the issue of an increased rating for arteriosclerotic heart 
disease), and two separate rating decisions dated in March 
2006 (on the issues of an increased rating for low back 
disability and a higher initial rating for a coronary artery 
bypass graft scar), by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issue of whether a January 25, 1996, Board decision that 
denied entitlement to service connection for cardiovascular 
disease, including hypertension, angina, and a myocardial 
infarction, should be reversed or revised on the basis of 
clear and unmistakable error, is also addressed today, in a 
separately issued Board decision.
.

REMAND

With respect to the veteran's claim for entitlement to an 
increased rating for arteriosclerotic heart disease with 
hypertension and history of myocardial infarction and angina, 
the most recent VA compensation examination was conducted in 
November 2004, nearly three years ago.  With respect to the 
claim for a higher initial rating for a coronary bypass scar, 
the November 2004 VA examination mentioned only in passing 
that the scar was healed and tender to palpation, with no 
further findings.  Additionally, as of the date of issuance 
of the February 2007 supplemental statement of the case 
pertaining to the issues on appeal, the veteran had not 
undergone a VA compensation examination for evaluation of his 
condition in connection with his current increased rating 
claim for low back disability.  The veteran apparently 
refused to attend an examination of his low back unless the 
examination was to be performed by a neurosurgeon.  The Board 
finds that the medical evidence of record is not sufficient 
for adjudication of this case, so that new VA examinations 
should be scheduled with respect to the claims on appeal.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326(a). 

Since the Board has determined that new VA examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  At 38 C.F.R. § 
3.655(b) the regulation provides that when a claimant fails 
to report for an examination scheduled in conjunction a claim 
for increase, the claim shall be denied.  The veteran is 
advised that failure to report for a scheduled VA examination 
without good cause may have adverse consequences, including 
the possible denial of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact and request the veteran to 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
cardiovascular disease, his coronary 
artery bypass graft scar, and his low back 
disability since November 2006.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all relevant treatment 
records that are not already of record. 

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility or facilities 
for the veteran to be afforded VA 
examinations for the purpose of determining 
the current severity of his service-connected 
cardiovascular disease, coronary artery 
bypass graft scar, and low back disability.  
Send the claims files to the examiners for 
review.  The examiners should indicate that 
the claims files were reviewed.

The Board notes that in the past the veteran 
has refused to attend a VA examination of his 
back unless it was to be conducted by a 
neurosurgeon.  A review of the medical 
evidence of record indicates that the 
veteran's low back disability may include a 
significant degree of neurological 
impairment.  As a result, please make every 
effort to schedule the veteran's VA 
compensation examination for evaluation of 
his low back disability with a physician who 
either is board certified in neurology or is 
a neurosurgeon.  If an examination with such 
a physician cannot be scheduled, provide 
documentation in the claims file as to why 
this is so.

In scheduling the examinations, notify the 
veteran that VA regulations provide that 
when a claimant fails to report for an 
examination scheduled in conjunction with 
a claim for increase, the claim shall be 
denied.  Advise the veteran that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences, including the possible 
denial of his claims.

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, provide 
the veteran and his representative a 
Supplemental Statement of the Case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



